Case 0:18-cv-61984-RKA Document 197 Entered on FLSD Docket 11/20/2019 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 0:18-CV-61984-ALTMAN/HUNT




  POLLY BASSETT,

         Plaintiff,

  v.

  WAL-MART STORES EAST, L.P.,

         Defendant.


                  PLAINTIFF’S RESPONSE IN OPPOSITION AND/OR
               MOTION TO STRIKE TO WAL-MART STORES EAST, LP’S
               MOTION TO TAX ATTORNEYS’ FEES AND COSTS [D.E. 194]

         COMES NOW, the Plaintiff, POLLY BASSETT, by and through undersigned counsel

  and pursuant to Federal Law, hereby requests this Court deny Defendant WAL-MART STORES

  EAST, LP’s (hereafter “WALMART”) Motion to Tax Attorneys’ Fees and Costs for failure to

  comply with Local Rule 7.3, and in support of her request states as follows:

         1.      Local Rule 7.3 sets forth the mechanism to assist parties in resolving attorneys

  fees and costs disputes.

         2.      L.R. 7.3(b) provides that:

         Except as to any aspect of a fee claim upon which the parties agree, a draft motion
         compliant with Local Rule 7.3(a)(1)-(8) must be served but not filed at least thirty
         (30) days prior to the deadline for filing any motion for attorneys’ fees and/or
         costs that is governed by this Local Rule. Within twenty-one (21) days of service
         of the draft motion, the parties shall confer and attempt in good faith to agree on
         entitlement to and the amount of fees and expenses not taxable under 28 U.S.C. §
         1920.




                                              Page 1 of 4
Case 0:18-cv-61984-RKA Document 197 Entered on FLSD Docket 11/20/2019 Page 2 of 4



         3.      WALMART hasn’t complied with Local Rule 7.3 because it has failed to send a

  draft of the motion and confer in good faith to agree on entitlement to and the amount of fees and

  expenses.

         4.      Yet further, the relevant Motion [D.E. 194] fails to further comply with Local

  Rule 7.3 in any regard, including without limitation a failure to:

                 a. engage in a good faith effort to resolve the motion, pursuant to L.R. 7.3(a);

                 b. disclose the terms of any applicable fee agreement, pursuant to L.R. 7.3(a)(4);

                 c. provide the experience and qualifications for each timekeeper for whom fees

                     are sought;

                 d. describe and document with invoices all incurred and claimed fees and

                     expenses not taxable under 28 U.S.C. § 1920, pursuant to L.R. 7.3(a)(6);

                 e. verify its motion, pursuant to L.R. 7.3(a)(7); and

                 f. certify that a good faith effort to resolve issues by agreement occurred

                     pursuant to Local Rule 7.3(b), pursuant to L.R. 7.3(a)(8).

         5.      In order for the Plaintiff to properly evaluate and respond to the Defendant’s

  Motion for the attorney fees and costs submitted, the Plaintiff requires the meet and confer to

  discuss the bills with the opposing counsel. Because WALMART’s counsel has not followed

  L.R. 7.3, the Plaintiff is unable at this time to object with reasonable particularity to each time

  entry or nontaxable expense to which it would object.

         6.      To the extent that the Court does not deny or strike Defendant’s Motion [D.E.

  194], Plaintiff seeks a reasonable extension of time to respond to the Motion [D.E. 194].




                                              Page 2 of 4
Case 0:18-cv-61984-RKA Document 197 Entered on FLSD Docket 11/20/2019 Page 3 of 4




         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an Order

  denying entitlement of attorneys fees and costs for failure to comply with Local Rule 7.3 or in

  the alternative striking the Defendant’s Motion [D.E. 194] requiring the Defendant to comply

  with Local Rule 7.3, or in the alternative ten (10) day extension of time from the court’s order to

  respond to the Motion [D.E. 194], and award any and all relief this court deems just and proper.

                                                       Respectfully submitted,

  Dated: November 20, 2019
                                                       By: s/Matthew Sean Tucker
                                                       Matthew Sean Tucker
                                                       Florida Bar No. 90047
                                                       Tucker Law®
                                                       200 SE 6TH Street, Suite 405
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 204-0444
                                                       Facsimile: (954) 358-4946
                                                       Matt@TuckerUp.com
                                                       Attorney for Plaintiff(s)




                                             Page 3 of 4
Case 0:18-cv-61984-RKA Document 197 Entered on FLSD Docket 11/20/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 20, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF and that service was perfected on all

  counsel of record and interested parties through this system.

                                                       By: s/Matthew Sean Tucker




                                             Page 4 of 4
